18-14010-jlg       Doc 419          Filed 02/21/19          Entered 02/21/19 14:25:04                Main Document
                                                          Pg 1 of 15


   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISRICT OF NEW YORK
   ------------------------------------x
   In re                                   Chapter 11 Case No.
                                           18-14010 (JLG)
   SYNERGY PHARMACEUTICALS, INC.., et al.,
                                           Jointly Administered
                        Debtors.           Objection Deadline: February 21, 2019
                                                                                Hearing Date: March 1, 2019
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

    OBJECTION OF THE U. S. SECURITIES AND EXCHANGE COMMISSION
   TO THE AMENDED DISCLOSURE STATEMENT FOR THE AMENDED JOINT
    PLAN OF REORGANIZATION OF SYNERGY PHARMACEUTICALS, INC.
                     AND ITS DEBTOR AFFILIATE

             The U.S. Securities and Exchange Commission (the “SEC”), a statutory party in

   these cases 1 and the federal agency responsible for regulating and enforcing compliance

   with the federal securities laws, objects to the Amended Disclosure Statement for the

   Amended Joint Plan of Reorganization of Synergy Pharmaceuticals, Inc. and Its Debtor

   Affiliate (“Disclosure Statement”), filed January 24, 2019. The SEC objects to the

   Disclosure Statement on the ground that it describes a plan and ballots that provide for

   impermissible nonconsensual releases that purport to bind public shareholders,

   noteholders, and securities class action claimants, and that also provide for a discharge of

   liquidating debtors in contravention of Section 1141(d)(3) of the Bankruptcy Code. 2




   1
    As a statutory party in corporate reorganization proceedings, the SEC “may raise and
   may appear and be heard on any issue”. 11 U.S.C. §1109(a).
   2
     Because of the potential waste of time and resources, the SEC believes it is appropriate
   to raise these objections to the Plan at the disclosure stage of the case. A court may
   disapprove a disclosure statement if the plan, on its face, does not meet the confirmation
   standards of Chapter 11. See In re 266 Washington Assocs., 141 B.R. 275, 288 (Bankr.
   E.D.N.Y. 1992); In re Main Street AC, Inc., 234 B.R. 771, 775 (Bankr. N.D. Cal. 1999).



                                                               1
18-14010-jlg   Doc 419      Filed 02/21/19     Entered 02/21/19 14:25:04         Main Document
                                             Pg 2 of 15


                                       INTRODUCTION

          As a general matter, nondebtor third party releases contravene Section 524(e) of

   the Bankruptcy Code, which provides that only debts of the debtor are affected by the

   Chapter 11 discharge provisions. Such releases have special significance for public

   investors because they enable nondebtors to benefit from a debtor’s bankruptcy by

   obtaining their own releases with respect to past misconduct, including violations of the

   federal securities laws or breaches of fiduciary duty under state law. This concern is

   implicated here where the Debtors are seeking to bar public shareholders, noteholders,

   and securities class action claimants, from asserting claims against the released parties. 3

          In the Second Circuit, nonconsensual releases are only permitted in “rare cases”

   where the injunction is important to the debtor’s reorganization. This is not a “rare case.”

   Otherwise, third party releases of non-debtors may be allowed if they are “consensual.”

   Courts in this district have stated that inaction cannot be considered consent. While the

   Debtors may claim that the third party releases here are consensual, the SEC’s view is

   that silence, in the form of a requirement to affirmatively “opt out” of the releases, cannot

   constitute “consent” to third party releases. Further, there is no carve-out for the

   government from the third party release provisions.

          The releases should be deleted from the Plan, or, alternatively, the Plan should be

   amended to state that the releases will not bind impaired shareholders, unsecured



   3
    Synergy Pharmaceuticals is a publicly traded company whose shares trade on the
   NASDAQ. It has outstanding senior convertible notes and is a defendant in several
   securities fraud class actions. (Disc. St. at pp. 14, 16-17, 22-24) The securities class
   actions allege that Synergy made false and misleading statements concerning the
   Prepetition Term Loan and the side effect profile of Synergy’s approved drug,
   TRULANCE.


                                                 2
18-14010-jlg    Doc 419     Filed 02/21/19      Entered 02/21/19 14:25:04         Main Document
                                              Pg 3 of 15


   creditors and securities class action claimants, except those who elect to opt in to the

   releases. In addition, the third party releases should be amended to include a carve-out

   for the government that is acceptable to the SEC. 4

          The exculpation clause also constitutes an impermissible non-debtor release and

   discharge because it limits the liability of the released parties for conduct prior to the

   Chapter 11 case, and hence falls squarely within the scope of Section 524(e). This

   provision should be revised to be limited only to acts directly connected or related to

   formulation of the Plan and Disclosure Statement.

          Finally, the Plan provides a discharge to a liquidating debtor in contravention of

   Section 1141(d)(3). This provision should be deleted from the Plan.

                                         BACKGROUND

          A.      Corporate Background

          Synergy is a biopharmaceuticals company focused on the commercialization of

   novel gastrointestinal therapies. The Company has one commercial product, plecanatide,

   marketed under the name TRULANCE, which is intended for the treatment of chronic

   bowel disorders. The Company also has one development-stage compound,

   Dolcanatide, which is being investigated for the treatment of colon cancer. (Disc. St. at

   pp. 10-12)




   4
    The Debtors’ counsel advised the staff orally that the Debtors would modify the Plan
   and Disclosure Statement to make clear that neither public shareholders nor the SEC will
   be bound by the third party releases. The SEC nonetheless is including the argument
   concerning the impact of the third party releases on public shareholders and the SEC until
   such time as an amended Plan and Disclosure Statement are filed incorporating those
   modifications.


                                                  3
18-14010-jlg    Doc 419     Filed 02/21/19     Entered 02/21/19 14:25:04          Main Document
                                             Pg 4 of 15


          At the time of the bankruptcy filing, Synergy had approximately $110 million

   outstanding under a senior secured term loan and $19 million outstanding in notes. It

   also had 248,037,301 shares of common stock outstanding that trade on the NASDAQ

   Stock Market LLC. As part of its debtor-in-possession financing (“DIP Loan”), Synergy

   borrowed approximately $20 million in new money and rolled up approximately $52

   million of the senior secured term loan into a post-bankruptcy DIP Loan. (Disc. St. at

   pp. 14-16 & 30 )

          B. The Plan

          The Plan provides for the sale of all of Synergy’s assets to a stalking horse bidder

   for $185 million in cash plus $15 million to cover severance payments, subject to higher

   and better offers. (Dkt. # 17 at pp. 5-6) Distributions on account of the remaining term

   loan, unsecured creditor claims, and securities class action claims, are dependent on the

   amount of cash available after payment of the DIP Loan and priority, professional and

   administrative claims (the “Excess Sale Proceeds”). (Plan at 7; Disc. St. at pp. 43-44) If

   unsecured creditors (including the noteholders) reject the Plan, then they will only

   receive a distribution if the term loan is paid in full, which distribution will be payable

   from the Excess Sale Proceeds and the proceeds of avoidance actions, if any. (Disc. St. at

   pp. 43-44) If the unsecured creditor class votes to accept the Plan, then it will receive a

   distribution to be contributed by the term lender which will vary depending upon the

   amount of Excess Sale Proceeds and additional cash if the term loan is paid in full. (Id.)

          The Plan also provides that securities class action claimants will receive their pro

   rata share of the proceeds of Synergy’s Directors and Officers liability insurance policies

   and any Excess Sale Proceeds remaining after the payment in full of general unsecured



                                                 4
18-14010-jlg      Doc 419     Filed 02/21/19     Entered 02/21/19 14:25:04        Main Document
                                               Pg 5 of 15


   creditors. Finally, the Plan cancels Synergy’s equity interests and provides a minimal

   and contingent distribution to equity holders. (Disc. St. at pp. 44-45)

             C.     The Third Party Release Provisions in the Plan

             The Plan defines “Releasing Parties” in Section 1.112 as “(a) the Released

   Parties; (b) all Holders of Claims that vote to accept the Plan; (c) all Holders of Claims

   entitled to vote on the Plan who abstain from voting on the Plan and do not elect on their

   ballot to opt-out of the Third Party Release . . . provided, however, that Entities identified

   in this subsection (f) shall not be considered “Releasing Parties” where their respective

   Holder has checked the box on the ballot and returned the ballot in accordance with the

   Disclosure Statement Order to opt out of the Third Party Release contained in Section

   9.05 of the Plan.” 5



   5
       The third party release contained in Section 9.05 of the Plan provides as follows:

            “As of the Effective Date, for good and valuable consideration, the adequacy of
   which is hereby confirmed, including the obligations of the Debtors under the Plan and
   the contributions of the Released Parties to facilitate and implement the Plan, to the
   fullest extent permissible under applicable law, as such law may be extended after the
   Effective Date, each of the Releasing Parties shall be deemed to have conclusively,
   absolutely, unconditionally, irrevocably, and forever released, waived, and discharged
   each Released Party from any and all Claims, Interests, obligations, rights, suits,
   damages, Causes of Action, remedies, and liabilities whatsoever, whether known or
   unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
   otherwise, including any derivative claims, asserted or assertable on behalf of any of the
   Debtors, the Liquidating Debtors, or their Estates, that such Entity would have been
   legally entitled to assert (whether individually or collectively), based on or in any way
   relating to, or in any manner arising from, in whole or in part, the Debtors, the Debtors’
   in- or out-of-court restructuring and sale efforts, the Chapter 11 Cases, the Acceptable
   Sale, the purchase, sale, or rescission of the purchase or sale of any security of the
   Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or
   Interest that is treated in the Plan, the business or contractual arrangements between any
   Debtor and any Released Party, the restructuring of Claims and Interests prior to or in the
   Chapter 11 Cases, the negotiation, formulation, preparation, dissemination and filing of
   the Plan (including, for the avoidance of doubt, the Plan Supplement), the Disclosure


                                                  5
18-14010-jlg    Doc 419     Filed 02/21/19     Entered 02/21/19 14:25:04          Main Document
                                             Pg 6 of 15



          Here, unsecured creditors including noteholders (Class 4) and Section 510(b)

   securities class action creditors (Class 5) are impaired and entitled to vote on the Plan.

   Pursuant to Section 1.112 of the Plan, if they vote to accept the Plan, or abstain from

   voting and fail to opt out, then they are bound by the third party release. Although it

   would appear at first glance that public shareholders, who are deemed to reject the Plan,

   would not be bound by the third party releases, they are in fact swept into the definition

   of Releasing Parties by the inclusion of the defined term “Released Parties” within

   subsection (a) of the definition of “Releasing Parties” with no apparent opportunity to opt

   out.

                                          OBJECTION


          A. The Disclosure Statement Lacks Adequate Information to Support the
             Requested Third Party Releases Under Section 1125(b) of the
             Bankruptcy Code.


          Section 1125(b) of the Code provides in relevant part that “[a]n acceptance or

   rejection of a plan may not be solicited . . . from a holder of a claim or interest with



   Statement, the DIP Credit Agreement, the Asset Purchase Agreement, the Sale Order, or
   related agreements, instruments, or other documents, the pursuit of the Acceptable Sale,
   the pursuit of consummation of the Acceptable Sale, the pursuit of Confirmation of the
   Plan, the pursuit of consummation of the Plan, the administration and implementation of
   the Plan, or upon any other act or omission, transaction, agreement, event, or other
   occurrence taking place on or before the Effective Date of the Plan, provided that,
   nothing in this Section 9.05 shall be construed to release the Released Parties from gross
   negligence, willful misconduct, or fraud as determined by a Final Order. Notwithstanding
   anything to the contrary in the foregoing, the releases set forth above do not release any
   post-Effective Date obligation or liability of any Entity under the Plan or any document,
   instrument, or agreement (including those set forth in the Plan Supplement) executed to
   implement the Plan.”



                                                 6
18-14010-jlg    Doc 419      Filed 02/21/19     Entered 02/21/19 14:25:04          Main Document
                                              Pg 7 of 15


   respect to such claim or interest, unless, at the time of or before such solicitation, there is

   transmitted to such holder. . . a written disclosure statement approved, after notice and a

   hearing, by the court as containing adequate information.” 11 U.S.C. 1125(b). Adequate

   information is defined as “information of a kind, and in sufficient detail . . . that would

   enable a hypothetical investor typical of holders of claims or interests . . . of the relevant

   class to make an informed judgment about the plan . . . .” 11 U.S.C. 1125(a)(1). As

   described below, under applicable case law, Synergy needs to establish that the third

   party releases are either consensual or, if they are not consensual, that rare and

   exceptional circumstances exist to justify their imposition. In that case, Synergy would

   also need to show that the released parties provided consideration. Here, the information

   in the Disclosure Statement fails to satisfy these requirements.


           B. The Third Party Releases in the Plan Cannot be Approved as
              Nonconsensual Releases Because They Contravene Section 524(e) of the
              Bankruptcy Code and Applicable Law.

           Section 524(e) of the Bankruptcy Code addresses the scope of the bankruptcy

   discharge and states, in relevant part, that a discharge of a debt of the debtor does not

   affect the liability of any other entity on, or the property of any other entity for, such debt.

   11 U.S.C. 524(e). Like the Debtors here, however, debtors and other plan proponents on

   occasion seek to use the bankruptcy laws improperly by including provisions in

   reorganization plans that purport to grant a broad release from liability to nondebtors

   involved with the company, such as officers, directors, advisors, or indenture trustees.

           The release of nondebtors has special significance for holders of equity and debt

   securities. These releases and related injunctive provisions allow nondebtors to benefit

   from a debtor’s bankruptcy by obtaining their own releases with respect to past activity.

                                                  7
18-14010-jlg      Doc 419    Filed 02/21/19     Entered 02/21/19 14:25:04         Main Document
                                              Pg 8 of 15


   Investors and other creditors could be blocked by such provisions from bringing suits

   against these nondebtor parties under the federal securities laws or for breach of fiduciary

   duty under state law. In the Second Circuit, nonconsensual nondebtor third party releases

   have been allowed only in “rare cases” when “the injunction plays an important role in

   the debtor’s reorganization.” Deutsche Bank AG v. Metromedia Fiber Network, Inc. (In

   re Metromedia Fiber Network, Inc.), 416 F.3d 136, 141(2d Cir. 2005) (citing In re Drexel

   Burnham Lambert Group, Inc. 960 F.2d 285, 293 (2d. Cir. 1992)). Such cases include

   situations where “’(i) the estate received substantial consideration,’ (ii) ‘the enjoined

   claims were ‘channeled’ to a settlement fund rather than extinguished,’ (iii) ‘the enjoined

   claims would directly impact the debtors’ reorganization ‘by way of indemnity or

   contribution,’’ or (iv) ‘the plan otherwise provided for the full payment of enjoined

   claims.’” Oneida, Ltd., 351 B.R. 79, 94 (Bankr. S.D.N.Y. 2006), citing Metromedia, 416

   F.3d at 142.

          Here, the Debtors have not shown that this is the “rare case.” There is no stated

   consideration for the releases, and Synergy is liquidating and not reorganizing. Although

   the percentage recovery for unsecured creditors is not known, at most it will only be a

   fraction of the claims outstanding and there may be no distribution at all, depending on

   the availability of Excess Sale Proceeds. Moreover, because Synergy is liquidating,

   Synergy cannot show that the claims, if not released, would have a direct impact on its

   reorganization. Based on the facts here, the provisions should not be approved as

   nonconsensual releases.




                                                 8
18-14010-jlg    Doc 419     Filed 02/21/19      Entered 02/21/19 14:25:04            Main Document
                                              Pg 9 of 15


          B.      The Releases Cannot be Approved as Consensual Releases Because
                  Creditors and Shareholders would be Bound by the Releases without
                  their Affirmative Consent.

          Releases in favor of nondebtors in Chapter 11 cases have been allowed if the

   affected parties have individually consented to them, and case law addresses how valid

   consent can be established. See, e.g., Oneida, 351 B.R. at 94 (“’[n]ondebtor releases may

   also be tolerated if the affected creditors consent’”) (quoting In re Metromedia Fiber

   Network, Inc., 416 F.3d 136, 142 (2d Cir. 2005)). In In re SunEdison, 576 B.R. 453, 461

   (Bankr. S.D.N.Y. 2017), the court recently held that creditor silence did not signify

   consent. The Court went on to state that the “meager recoveries (here, less than 3% for

   unsecured creditors) may explain their inaction without regard to the Release.” Id. In

   holding that the nonvoting creditors did not consent, the Court stated that “[c]harging all

   inactive creditors with full knowledge of the scope and implications of the proposed third

   party releases, and implying a ‘consent’ to the third party releases based on the creditors’

   inaction, is simply not realistic or fair, and would stretch the meaning of ‘consent’

   beyond the breaking point.” Id. (quoting In re Chassix Holdings, 533 B.R. 64, 80-81

   (Bankr. S.D.N.Y. 2015) (finding that creditors who “opted in” to a release clearly

   consented, while creditors who had taken no action at all did not)). See also In re

   Washington Mutual, Inc., 442 B.R. 314, 355 (Bankr. D. Del. 2011) (“Failing to return a

   ballot is not a sufficient manifestation of consent to a third party release”).

          The determination of whether an action constitutes consent to a release is

   governed by contract principles. In re SunEdison, lnc., 576 B.R. 453, 458 (Bankr.

   S.D.N.Y. 2017) (“Courts generally apply contract principles in deciding whether a

   creditor consents to a third party release.”), citing, In re Washington Mutual, Inc., 442



                                                  9
18-14010-jlg   Doc 419      Filed 02/21/19 Entered 02/21/19 14:25:04            Main Document
                                          Pg 10 of 15


   B.R. 314 at 352 (Bankr. D. Del. 2011). In the SEC’s view, the third party releases here

   are not consensual because the Plan contains no mechanism for creditors and

   shareholders to affirmatively consent separately to the releases.

           Under New York law, “[a]n offeror has no power to transform an offeree’s silence

   into acceptance when the offeree does not intend to accept the offer.” Karlin v. Avis, 457

   F.2d 57, 62 (2d. Cir. 1972). New York courts have recognized three exceptions to this

   rule:

       Assent by silence will arise where (1) it is supported by the parties’ ongoing
       course of conduct…(2) the offeree accepts the benefits of the offer despite a
       reasonable opportunity to reject them, and understands that the offeror expects
       compensation…or (3) the offeror has given the offeree reason to understand that
       silence will constitute acceptance and the offeree in remaining silent intends to
       accept the offer. Under the last exception, silence operates as assent because the
       silence is misleading, and the exception does not apply absent some element of
       deception or dishonesty.

   SunEdison 576 B.R. at 459 (internal citations omitted), citing Weiss v. Macy’s Retail

   Holdings Inc., 265 F. Supp. 3d 358, 363-4 (S.D.N.Y. 2017).

           New York law is consistent with the Restatement of Contracts, which makes clear

   that silence cannot be deemed consent under the facts of this case. Under the

   Restatement, silence can be deemed to be acceptance only:

       (1)
       (a) Where an offeree takes the benefit of offered services with reasonable
       opportunity to reject them and reason to know that they were offered with the
       expectation of compensation.
       (b) Where the offeror has stated or given the offeree reason to understand that
       assent may be manifested by silence or inaction, and the offeree in remaining
       silent and inactive intends to accept the offer.
       (c) Where because of previous dealings or otherwise, it is reasonable that the
       offeree should notify the offeror if he does not intend to accept.
       (2) An offeree who does any act inconsistent with the offeror's ownership of
       offered property is bound in accordance with the offered terms unless they are
       manifestly unreasonable. But if the act is wrongful as against the offeror it is an
       acceptance only if ratified by him.

                                               10
18-14010-jlg    Doc 419      Filed 02/21/19 Entered 02/21/19 14:25:04            Main Document
                                           Pg 11 of 15



       Restatement 2d of Contracts, § 69.

          None of the circumstances giving rise to a duty to speak are present here.

   Synergy is not offering the creditors or shareholders any benefit whose acceptance can be

   imputed through silence. Rather, Synergy is threatening to deprive unsecured creditors of

   a right if they fail to affirmatively object, and to deprive shareholders of a right with no

   apparent opportunity to object. Moreover, even creditors who vote in favor of the Plan

   cannot be deemed to have consented to the releases because they have no opportunity to

   accept the Plan and still opt out of the releases.

          While debtors in this district have argued that a variety of different mechanisms,

   including opt-out provisions, are sufficient to demonstrate consent, 6 in the SEC’s view,

   applicable contract law requires that releases be considered consensual only if the

   affected parties provide affirmative consent in the form of an opt in to the release,

   regardless of how they vote on the plan or are deemed to have voted on the plan.

          Failure to require an opt in to the releases here could lead to an absurd result.

   Under the Plan, it is conceivable that an unsecured creditor will vote to accept the Plan

   and be bound by the release, but will nonetheless receive no consideration in the event

   6
     See In re Sabine Oil & Gas Corp., 555 B.R.180, 194 (Bankr. S.D.N.Y. 2016) (Plan
   provided for a consensual “third party release by holders of claims or interests who did
   not elect on their ballot to opt out of such release” and for nonconsensual releases in
   favor of certain lenders that made a substantial contribution); In re Genco Shipping &
   Trading Ltd., 513 B.R. 233, 271 (Bankr. S.D.N.Y. 2014) (court permitted the releases
   with respect to any affected party that consented or was deemed to have consented
   pursuant to the Plan ballot, which included “those parties who voted in favor of the Plan
   and those who voted to reject the Plan but failed to opt out from granting the release
   provisions”); Adelphia Comm’ns Corp., 368 B.R. 140, 268 (Bankr. S.D.N.Y. 2007)
   (holding that consensual third party releases may be acceptable, and noting that consent
   can be established where the release is appropriately disclosed and there is a vote in favor
   of the plan.).


                                                 11
18-14010-jlg   Doc 419      Filed 02/21/19 Entered 02/21/19 14:25:04              Main Document
                                          Pg 12 of 15


   the class rejects the Plan and there are insufficient Excess Sale Proceeds to make a

   distribution to the class. In that case, the creditor who voted to accept the Plan and who

   is bound by the release will be worse off than the creditor who rejected the Plan and is

   not bound by the release. This is a nonsensical result that can only be rectified if all

   unsecured creditors are required to opt in to the releases

          C.      The Exculpation Provision in the Plan Also Constitutes an
                  Impermissible Non-Debtor Release and Discharge.

          Section 9.06 of Synergy’s Plan purports to exculpate various parties from

   prepetition acts “taken or omitted to be taken in connection with, or related to,

   formulating, negotiating, or preparing the Plan, the Disclosure Statement, the Asset

   Purchase Agreement or the DIP Credit Agreement.”

          However, exculpation clauses should be limited only to conduct that took place

   during the bankruptcy case. See In re Washington Mutual, Inc., 442 B.R. at 350 citing In

   re PWS Holding Corp., 228 F.3d 224, 246 (3d Cir. 2000) (exculpations are limited to

   actions in the bankruptcy case); Upstream Energy Servs. v. Enron Corp., 326 B.R. 497,

   504 (affirming exculpation clause that exculpated “only negligent conduct and only such

   conduct occurring after the filing of Enron’s bankruptcy petition and relating to creation

   of the Plan.”) (S.D.N.Y. 2005). The exculpation clause therefore constitutes an

   impermissible non-debtor release and discharge since it limits the liability of the released

   parties for conduct prior to the Chapter 11 case, and hence falls squarely within the scope

   of Section 524(e). If the Court is inclined to approve the exculpation clause, it should be

   narrowly tailored and limited only to acts directly connected or related to formulation of

   the Plan and Disclosure Statement.




                                                12
18-14010-jlg    Doc 419      Filed 02/21/19 Entered 02/21/19 14:25:04                 Main Document
                                           Pg 13 of 15


           D.      Synergy is not Entitled to a Discharge Because it is Liquidating all of
                   its Assets and is not Continuing in Business.

           As discussed above, the Plan contemplates the sale of all of Synergy’s assets.

   Section 1141(d)(3) of the Bankruptcy Code provides that the confirmation of a plan does

   not discharge a debtor if: (i) the plan provides for the liquidation of all or substantially all

   of the property of the estate; (ii) the debtor does not engage in business after

   consummation of the plan; and (iii) the debtor would be denied a discharge under section

   727(a) of the Bankruptcy Code if the case were a Chapter 7 liquidation case. 7 11 U.S.C.

   §1141(d)(3). The policy of providing a debtor a fresh start after its emergence from Chapter

   11 as a going concern is inapplicable to a debtor that sells substantially all of its assets

   before or during the Chapter 11 case and terminates its operations. There is no need for a

   fresh start where there is no business to reorganize but merely the need for an orderly

   liquidation and distribution of any remaining assets to creditors and interest holders.

           The purpose of Section 1141(d)(3) is to discourage the use of the bankruptcy

   discharge to traffic in corporate shells. In re Fairchild Aircraft Corp., 128 B.R. 976, 982

   (Bankr. W.D. Tex. 1991). While the Plan does not indicate that Synergy intends to

   market a public shell, the possibility remains so long as Synergy is granted a discharge.

   And if Synergy is granted a discharge here, it could constitute unfavorable precedent in

   future cases where a public company intentionally seeks to use Chapter 11 improperly.




   7
    Section 727(a) provides that the court shall grant the debtor a discharge unless, among
   other things, “the debtor is not an individual[.]” 11 U.S.C. 727(a)(1)



                                                   13
18-14010-jlg   Doc 419      Filed 02/21/19 Entered 02/21/19 14:25:04            Main Document
                                          Pg 14 of 15


   Here, the Plan provides for a discharge of Synergy in contravention of Section 1141(d)(3)

   of the Bankruptcy Code. 8

                                        CONCLUSION

          The Court should strike the third party releases from the Plan or, alternatively, the

   Plan should be amended to state the third party releases will not bind impaired

   shareholders, unsecured creditors, and securities class action claimants, except those who

   elect to opt in to the releases, and the releases should be amended to include a carve-out

   for governmental claims. The exculpation provision should be revised to be limited only

   to acts directly connected or related to formulation of the Plan and Disclosure Statement.

   Finally, the Debtors’ discharge should be deleted from the Plan.

          WHEREFORE, for the reasons stated above, the SEC respectfully requests that

   the Court enter an order denying approval of the Disclosure Statement.

   Dated: New York, New York
          February 21, 2019

                                                 UNITED STATES SECURITIES AND
                                                 EXCHANGE COMMISSION


                                                 By: /s/ Neal Jacobson
                                                 Neal Jacobson
                                                 Trial Counsel
                                                 New York Regional Office
                                                 Brookfield Place, 200 Vesey St., Suite 400
                                                 New York, New York 10281
                                                 Phone: (212) 336-1100
                                                 Fax: (212) 336-1324

   8
     If the ultimate bidder seeks to engage in a reverse merger (and not an asset purchase)
   and to continue Synergy’s corporate existence and public company status, then the
   Disclosure Statement should be amended to include detailed disclosure regarding the
   proposed merger partner as the Disclosure Statement will be the only source of
   information for holders and potential purchasers of the merged entity’s stock.


                                               14
18-14010-jlg   Doc 419   Filed 02/21/19 Entered 02/21/19 14:25:04   Main Document
                                       Pg 15 of 15


                                          Jacobsonn@sec.gov
   Of Counsel: Alistaire Bambach
               Morgan Bradylyons




                                         15
